Citation Nr: 0826171	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
arthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 40 percent for 
radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1958 to December 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by the RO in Waco, Texas, that assigned 
separate 40 percent ratings for the veteran's service 
connected arthritis and degenerative disc disease of the 
lumbar spine and the associated radiculopathy of the left 
lower extremity.  In April 2008, a videoconference hearing 
was held before the undersigned; a transcript of that hearing 
is of record.

In August 2004, the veteran underwent lumbar surgery, 
residuals of which are encompassed in the service connected 
low back disability entity.  An August 2005 rating decision 
assigned a temporary total (100%) convalescent rating for the 
lumbar spine disability effective from the date of the 
surgery (August 23, 2004) through January 31, 2005.  
Consequently, the rating for that period of time is not at 
issue herein.


FINDINGS OF FACT

1.  At no time during the appeal period is the veteran's 
lumbar spine disability shown to have been manifested by 
ankylosis or incapacitating episodes of intervertebral disc 
syndrome.

2.  Left lower extremity neurological manifestations of the 
veteran's service-connected low back disability have not 
exceeded impairment consistent with moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for the 
veteran's service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2007).

2.  A rating in excess of 40 percent is not warranted for 
left lower extremity neurological manifestations of the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.124a, Code 8620 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See; 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in an 
increased rating claim, VCAA notice must include with some 
specificity notice of what evidence is needed to support the 
claim.  
A May 2004 letter (prior to the RO's initial adjudication of 
the claims) informed the veteran of evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although the veteran was 
notified of the criteria for rating his back disability via a 
January 2005 statement of the case (SOC) and not a pre-
decisional letter, which constitutes a notice defect, he is 
not prejudiced by such defect.  He has had ample time and 
opportunity to respond/supplement the record, and the claim 
was thereafter readjudicated (curing the defect).  See 
October 2007 SSOC.  Additionally, at the hearing in April 
2008 the undersigned explicitly informed the veteran of the 
criteria for higher ratings. And he expressed awareness of 
what was needed to substantiate his claims (his 
representative indicated that the principle of combining 
ratings would be explained to the veteran after the hearing).   
He is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA on multiple occasions.  
Evidentiary development is complete to the extent possible.  
VA's duty to assist is met.

II.  Factual Background

On VA examination in June 2004, the veteran reported daily 
lumbar spine pain, with stiffness and muscle spasms as well 
as tingling and numbness in the left lower extremity.  On 
examination, the veteran could flex his lumbar spine to 55 
degrees.  Extension backward was limited to four degrees.  On 
acute flare-ups of pain, there was 50 percent less range of 
motion.  Examination showed severe paravertebral muscle spasm 
of the entire lumbar spine.  There was no fixed deformity of 
the lumbar spine.  Deep tendon reflexes, pinprick, and 
vibratory sensations were depressed in the left lower 
extremity.  Supine straight leg elevation of the left lower 
extremity was limited to four degrees.  The examiner 
described moderately severe sciatic radiculopathy involving 
the left lower extremity and left foot.  

On VA examination in May 2005, the veteran reported continued 
pain, stiffness and muscle spasm of the lumbar spine, with 
radiating pain into the left lower extremity.  The veteran 
reported that he walks about one-half to two miles four times 
per week.  The examiner noted that there was no reported 
period of incapacitation in the past 12 months.  Forward 
flexion was noted to 20 degrees, with pain beginning at 
fifteen degrees.  The examiner noted 60 percent limitation of 
motion due to pain during flare-ups.  Examination of the left 
lower leg showed no swelling or erythema, no tenderness, and 
no muscle atrophy.  There was mildly decreased light touch 
sensation in the left compared to the right.  There was 4/5 
motor strength in the left compared to 5/5 on the right.  
Deep tendon reflexes were 2/4 in all extremities.

On VA examination in November 2006, the veteran ambulated 
with a mild antalgic gait favoring the left.  He used a cane.  
The veteran could flex his lumbar spine from zero to 45 
degrees, with pain starting at 20 degrees and ending at 10 
degrees.  With repetition, there was limitation of motion to 
20 degrees of flexion.  Examination of the lower extremities 
showed no evidence of muscle atrophy.  There was mildly 
decreased light touch and pinprick sensation in the left 
lower extremity along the L5-S1 distribution.  Vibration and 
position sense were intact.  Motor strength was 5/5.  Deep 
tendon reflexes were 2/4.  

VA outpatient records dated in 2005 and 2006 reflect 
notations referring to the veteran's "pain diary" in which 
he kept a record of how many days he experienced what he 
characterized as "incapacitating pain."  At his hearing 
before the undersigned, the veteran specifically denied ever 
having been prescribed bed rest by a physician for treatment 
of his low back disability.  The veteran received epidural 
steroid injections at L5-S1 in March 2008 and April 2008.

III.  Legal Criteria and Analysis

Historically, service connection was awarded for arthritis 
and degenerative disc disease of the lumbar spine, with leg 
pain, in a March 1985 rating decision.  An April 1999 rating 
decision assigned a 60 percent rating.  The veteran filed his 
current claim for an increased rating in February 2004.  The 
rating decision on appeal essentially maintained the overall 
60 percent rating, however the disability was recharacterized 
with a rating of 40 percent for arthritis and degenerative 
disc disease of the lumbar spine, and a separate 40 percent 
rating for left lower extremity radiculopathy.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine

The veteran's service-connected low back disability may be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (with separate evaluation for any 
neurologic abnormality) or based on Incapacitating episodes.  
See 38 C.F.R. § 4.71a, Codes 5242, 5243.  Given that the 
veteran has already been assigned a 40 percent rating for his 
low back disability, the focus is on criteria that would 
allow for a rating in excess of 40 percent.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent rating for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60 percent rating for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. 38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

On close review of the record, the Board found no distinct 
period of time during the appeal period when the veteran's 
service-connected low back disability was manifested by 
symptoms of such nature and gravity as to warrant a rating in 
excess of 40 percent.

Bed rest for incapacitating episodes of disc disease was not 
prescribed by a physician at any time during the appeal 
period (and the veteran has denied such episodes); forward 
flexion of the thoracolumbar spine has consistently been to 
20 degrees or more.  The spine has never been described as 
ankylosed (notably, such report would be inconsistent with 
the ranges of motion described on examinations).  In short, 
the disability picture presented does not warrant a rating in 
excess of 40 percent under any of the applicable criteria.  
The preponderance of the evidence is against this claim; 
hence, it must be denied.

Left Lower Extremity Radiculopathy

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Code 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

A higher evaluation of 60 percent under Diagnostic Code 8520 
requires severe incomplete paralysis with marked muscular 
atrophy.  Here, the medical evidence does not show marked 
muscular atrophy in the left lower extremity (the November 
2006 VA examination report specifically noted there was no 
muscle atrophy of the left lower extremity), nor is complete 
paralysis shown.  

The veteran's 40 percent rating for orthopedic symptoms of 
intervertebral disc disease and 40 percent rating for 
radiculopathy of the left leg combine to 60 percent.  
38 C.F.R. §  4.25.  Consequently, a rating in excess of 60 
percent is not warranted.

Finally, as the veteran is already in receipt of a total 
rating based on individual unemployability, referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is not 
indicated.


ORDER

A rating in excess of 40 percent for arthritis and 
degenerative disc disease of the lumbar spine is denied.

A rating in excess of 40 percent for radiculopathy, left 
lower extremity, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


